UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 7123 Advantage Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31* Date of reporting period: July 1, 2014-June 30, 2015 * Fiscal year end is 10/31 for Dreyfus Global Absolute Return Fund, Dreyfus Global Dynamic Bond Fund, Dreyfus Global Real Return Fund, Dreyfus Total Emerging Markets Fund and Dynamic Total Return Fund Item 1. Proxy Voting Record Advantage Funds, Inc. Dreyfus Global Absolute Return Fund Dreyfus Global Absolute Return Fund liquidated on August 22, 2014. The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Global Dynamic Bond Fund Dynamic Total Return Fund The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Global Real Return Fund BAE SYSTEMS PLC Ticker: BA. Security ID: G06940103 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAY 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Sir Roger Carr as Director For For Management 5 Re-elect Jerry DeMuro as Director For For Management 6 Re-elect Harriet Green as Director For For Management 7 Re-elect Christopher Grigg as Director For For Management 8 Re-elect Ian King as Director For For Management 9 Re-elect Peter Lynas as Director For For Management 10 Re-elect Paula Rosput Reynolds as For For Management Director 11 Re-elect Nicholas Rose as Director For For Management 12 Re-elect Carl Symon as Director For For Management 13 Re-elect Ian Tyler as Director For For Management 14 Reappoint KPMG LLP as Auditors For For Management 15 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 16 Authorise EU Political Donations and For For Management Expenditure 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice BALFOUR BEATTY PLC Ticker: BBY Security ID: G3224V108 Meeting Date: OCT 28, 2014 Meeting Type: Special Record Date: OCT
